UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2184



WILLIAM E. REEVES, JR.,

                                              Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



             On appeal from the United States Tax Court.
                              (04-6797)


Submitted:   December 16, 2004            Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Reeves, Jr., Appellant Pro Se.    Eileen J. O’Connor,
Assistant Attorney General, Carol Ann Barthel, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Donald L. Korb, INTERNAL
REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William E. Reeves, Jr., appeals from the tax court’s

decision upholding the Commissioner’s determination of deficiencies

and additions to tax for the years 1998 through 2001.                      We have

reviewed the record and find no reversible error.                  Accordingly, we

affirm   on    the   reasoning   of    the    tax    court.        See   Reeves    v.

Commissioner of Internal Revenue, No. 04-6797 (U.S.T.C. June 15,

2004).    We    deny   the   Commissioner’s         motion   for    sanctions     and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                      - 2 -